Case 2:20-cv-05601-MWF-PD Document 33 Filed 01/04/21 Page 1 of 15 Page ID #:374




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
   2      Including Professional Corporations
       SHANNON Z. PETERSEN, Cal. Bar No. 211426
   3      spetersen@sheppardmullin.com
       LISA YUN PRUITT, Cal. Bar No. 280812
   4      lyun@sheppardmullin.com
       SIEUN J. LEE, Cal. Bar No. 311358
   5      slee@sheppardmullin.com
     12275 El Camino Real, Suite 200
   6 San Diego, California 92130-4092
     Telephone: 858.720.8900
   7 Facsimile: 858.509.3691
   8 Attorneys for Defendant
     RITE AID HDQTRS. CORP.
   9
  10                             UNITED STATES DISTRICT COURT
  11               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13 TALIN STEPHEN and VACHAGAN                       Case No. 2:20-cv-05601-MWF(PDx)
     STEPHEN,
  14                                                  AMENDED STIPULATED
                Plaintiffs,                           PROTECTIVE ORDER
  15
          v.
  16                                                  The Hon. Michael W. Fitzgerald
     RITE AID CORPORATION, and                        Courtroom 5A
  17 DOES 1-10, inclusive,
                                                      Magistrate Judge Patricia Donahue
  18                     Defendants.                  Courtroom 580, 5th Floor
  19                                                  Trial Date: December 14, 2021
  20
  21 1.         A.       PURPOSES AND LIMITATIONS
  22            Discovery in this action is likely to involve production of confidential,
  23 proprietary, or private information for which special protection from public
  24 disclosure and from use for any purpose other than prosecuting this litigation may
  25 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  26 enter the following Stipulated Protective Order. The parties acknowledge that this
  27 Order does not confer blanket protections on all disclosures or responses to
  28 discovery and that the protection it affords from public disclosure and use extends

                                                   -1-               Case No. 2:20-cv-05601-MWF-PD
       SMRH:4815-4888-3923.2                             AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05601-MWF-PD Document 33 Filed 01/04/21 Page 2 of 15 Page ID #:375




   1 only to the limited information or items that are entitled to confidential treatment
   2 under the applicable legal principles. The parties further acknowledge, as set forth in
   3 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   4 file confidential information under seal; Civil Local Rule 79-5 sets forth the
   5 procedures that must be followed and the standards that will be applied when a party
   6 seeks permission from the court to file material under seal.
   7            B.       GOOD CAUSE STATEMENT
   8            This action is likely to involve trade secrets, commercial, financial, health
   9 and/or proprietary information for which special protection from public disclosure
  10 and from use for any purpose other than prosecution of this action is warranted.
  11 Such confidential and proprietary materials and information consist of, among other
  12 things, private health information protected by the Health Insurance Portability and
  13 Accountability Act of 1996 (“HIPAA”), confidential business or financial
  14 information, information regarding confidential business practices, or other
  15 confidential commercial information (including information implicating privacy
  16 rights of third parties), information otherwise generally unavailable to the public, or
  17 which may be privileged or otherwise protected from disclosure under state or
  18 federal statutes, court rules, case decisions, or common law. Further, confidential
  19 materials and information may also consists of pharmacy records that include
  20 prescription information, birthdates, social security numbers, phone numbers, and
  21 other HIPAA-protected information.
  22            Accordingly, to expedite the flow of information, to facilitate the prompt
  23 resolution of disputes over confidentiality of discovery materials, to adequately
  24 protect information the parties are entitled to keep confidential, to ensure that the
  25 parties are permitted reasonable necessary uses of such material in preparation for
  26 and in the conduct of trial, to address their handling at the end of the litigation, and
  27 serve the ends of justice, a protective order for such information is justified in this
  28 matter. It is the intent of the parties that information will not be designated as

                                                   -2-                Case No. 2:20-cv-05601-MWF-PD
       SMRH:4815-4888-3923.2                              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05601-MWF-PD Document 33 Filed 01/04/21 Page 3 of 15 Page ID #:376




   1 confidential for tactical reasons and that nothing be so designated without a good
   2 faith belief that it has been maintained in a confidential, non-public manner, and
   3 there is good cause why it should not be part of the public record of this case.
   4 2.         DEFINITIONS
   5            2.1      Action: Talin Stephen et al. v. Rite Aid Corporation et al., Case No.
   6 2:20-cv-05601-MWF-PD (C.D. Cal.)
   7            2.2      Challenging Party: a Party or Non-Party that challenges the designation
   8 of information or items under this Order.
   9            2.3      “CONFIDENTIAL” Information or Items: information (regardless of
  10 how it is generated, stored or maintained) or tangible things that qualify for
  11 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  12 the Good Cause Statement.
  13            2.4      Counsel: Outside Counsel of Record and House Counsel (as well as
  14 their support staff).
  15            2.5      Designating Party: a Party or Non-Party that designates information or
  16 items that it produces in disclosures or in responses to discovery as
  17 “CONFIDENTIAL.”
  18            2.6      Disclosure or Discovery Material: all items or information, regardless
  19 of the medium or manner in which it is generated, stored, or maintained (including,
  20 among other things, testimony, transcripts, and tangible things), that are produced or
  21 generated in disclosures or responses to discovery in this matter.
  22            2.7      Expert: a person with specialized knowledge or experience in a matter
  23 pertinent to the litigation who has been retained by a Party or its counsel to serve as
  24 an expert witness or as a consultant in this Action.
  25            2.8      House Counsel: attorneys who are employees of a party to this Action.
  26 House Counsel does not include Outside Counsel of Record or any other outside
  27 counsel.
  28

                                                     -3-               Case No. 2:20-cv-05601-MWF-PD
       SMRH:4815-4888-3923.2                               AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05601-MWF-PD Document 33 Filed 01/04/21 Page 4 of 15 Page ID #:377




   1            2.9      Non-Party: any natural person, partnership, corporation, association, or
   2 other legal entity not named as a Party to this action.
   3            2.10 Outside Counsel of Record: attorneys who are not employees of a
   4 party to this Action but are retained to represent or advise a party to this Action and
   5 have appeared in this Action on behalf of that party or are affiliated with a law firm
   6 which has appeared on behalf of that party, and includes support staff.
   7            2.11 Party: any party to this Action, including all of its officers, directors,
   8 employees, consultants, retained experts, and Outside Counsel of Record (and their
   9 support staffs).
  10            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  11 Discovery Material in this Action.
  12            2.13 Professional Vendors: persons or entities that provide litigation support
  13 services (e.g., photocopying, videotaping, translating, preparing exhibits or
  14 demonstrations, and organizing, storing, or retrieving data in any form or medium)
  15 and their employees and subcontractors.
  16            2.14 Protected Material: any Disclosure or Discovery Material that is
  17 designated as “CONFIDENTIAL.”
  18            2.15 Receiving Party: a Party that receives Disclosure or Discovery
  19 Material from a Producing Party.
  20 3.         SCOPE
  21            The protections conferred by this Stipulation and Order cover not only
  22 Protected Material (as defined above), but also (1) any information copied or
  23 extracted from Protected Material; (2) all copies, excerpts, summaries, or
  24 compilations of Protected Material; and (3) any testimony, conversations, or
  25 presentations by Parties or their Counsel that might reveal Protected Material.
  26            Any use of Protected Material at trial shall be governed by the orders of the
  27 trial judge. This Order does not govern the use of Protected Material at trial.
  28

                                                     -4-               Case No. 2:20-cv-05601-MWF-PD
       SMRH:4815-4888-3923.2                               AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05601-MWF-PD Document 33 Filed 01/04/21 Page 5 of 15 Page ID #:378




   1 4.         DURATION
   2            Even after final disposition of this litigation, the confidentiality obligations
   3 imposed by this Order shall remain in effect until a Designating Party agrees
   4 otherwise in writing or a court order otherwise directs. Final disposition shall be
   5 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   6 or without prejudice; and (2) final judgment herein after the completion and
   7 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   8 including the time limits for filing any motions or applications for extension of time
   9 pursuant to applicable law.
  10 5.         DESIGNATING PROTECTED MATERIAL
  11            Each party to this litigation (or non-party, where applicable) that produces or
  12 discloses any materials, answers to interrogatories, responses to requests for
  13 admission, trial testimony, deposition testimony, and transcripts of trial testimony
  14 and depositions, or information that the producing party believes should be subject
  15 to this Protective Order may designate some or all of the same as
  16 “CONFIDENTIAL.” Any party may designate information as “CONFIDENTIAL”
  17 only if, in the good faith belief of such party and its counsel, the unrestricted
  18 disclosure of such information could be potentially prejudicial to the business
  19 operations or personal interests of such party.
  20            5.1      Exercise of Restraint and Care in Designating Material for Protection.
  21 Each Party or Non-Party that designates information or items for protection under
  22 this Order must take care to limit any such designation to specific material that
  23 qualifies under the appropriate standards. The Designating Party must designate for
  24 protection only those parts of material, documents, items, or oral or written
  25 communications that qualify so that other portions of the material, documents,
  26 items, or communications for which protection is not warranted are not swept
  27 unjustifiably within the ambit of this Order.
  28

                                                     -5-               Case No. 2:20-cv-05601-MWF-PD
       SMRH:4815-4888-3923.2                               AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05601-MWF-PD Document 33 Filed 01/04/21 Page 6 of 15 Page ID #:379




   1            Mass, indiscriminate, or routinized designations are prohibited. Designations
   2 that are shown to be clearly unjustified or that have been made for an improper
   3 purpose (e.g., to unnecessarily encumber the case development process or to impose
   4 unnecessary expenses and burdens on other parties) may expose the Designating
   5 Party to sanctions.
   6            If it comes to a Designating Party’s attention that information or items that it
   7 designated for protection do not qualify for protection, that Designating Party must
   8 promptly notify all other Parties that it is withdrawing the inapplicable designation.
   9            5.2      Manner and Timing of Designations. Except as otherwise provided in
  10 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  11 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  12 under this Order must be clearly so designated before the material is disclosed or
  13 produced.
  14            Designation in conformity with this Order requires:
  15            (a)      for information in documentary form (e.g., paper or electronic
  16 documents, but excluding transcripts of depositions or other pretrial or trial
  17 proceedings), that the Producing Party affix at a minimum, the legend
  18 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  19 contains protected material. If only a portion or portions of the material on a page
  20 qualifies for protection, the Producing Party also must clearly identify the protected
  21 portion(s) (e.g., by making appropriate markings in the margins).
  22            A Party or Non-Party that makes original documents available for inspection
  23 need not designate them for protection until after the inspecting Party has indicated
  24 which documents it would like copied and produced. During the inspection and
  25 before the designation, all of the material made available for inspection shall be
  26 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  27 documents it wants copied and produced, the Producing Party must determine which
  28 documents, or portions thereof, qualify for protection under this Order. Then, before

                                                     -6-               Case No. 2:20-cv-05601-MWF-PD
       SMRH:4815-4888-3923.2                               AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05601-MWF-PD Document 33 Filed 01/04/21 Page 7 of 15 Page ID #:380




   1 producing the specified documents, the Producing Party must affix the
   2 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   3 portion or portions of the material on a page qualifies for protection, the Producing
   4 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   5 markings in the margins).
   6            (b)      for testimony given in depositions that the Designating Party identify
   7 the Disclosure or Discovery Material on the record all protected testimony or
   8 designate all protected testimony within 14 days after the receipt of the deposition
   9 transcript.
  10            (c)      for information produced in some form other than documentary and for
  11 any other tangible items, that the Producing Party affix in a prominent place on the
  12 exterior of the container or containers in which the information is stored the legend
  13 “CONFIDENTIAL.” If only a portion or portions of the information warrants
  14 protection, the Producing Party, to the extent practicable, shall identify the protected
  15 portion(s).
  16            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  17 failure to designate qualified information or items does not, standing alone, waive
  18 the Designating Party’s right to secure protection under this Order for such material.
  19 Upon timely correction of a designation, the Receiving Party must make reasonable
  20 efforts to assure that the material is treated in accordance with the provisions of this
  21 Order.
  22 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
  23            6.1      Timing of Challenges. Any Party or Non-Party may challenge a
  24 designation of confidentiality at any time that is consistent with the Court’s
  25 Scheduling Order.
  26            6.2      Meet and Confer. The Challenging Party shall initiate the dispute
  27 resolution process under Local Rule 37.1 et seq.
  28

                                                     -7-               Case No. 2:20-cv-05601-MWF-PD
       SMRH:4815-4888-3923.2                               AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05601-MWF-PD Document 33 Filed 01/04/21 Page 8 of 15 Page ID #:381




   1            6.3      The burden of persuasion in any such challenge proceeding shall be on
   2 the Designating Party. Frivolous challenges, and those made for an improper
   3 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   4 parties) may expose the Challenging Party to sanctions. Unless the Designating
   5 Party has waived or withdrawn the confidentiality designation, all parties shall
   6 continue to afford the material in question the level of protection to which it is
   7 entitled under the Producing Party’s designation until the Court rules on the
   8 challenge.
   9 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
  10            7.1      Basic Principles. A Receiving Party may use Protected Material that is
  11 disclosed or produced by another Party or by a Non-Party in connection with this
  12 Action only for prosecuting, defending, or attempting to settle this Action. Such
  13 Protected Material may be disclosed only to the categories of persons and under the
  14 conditions described in this Order. When the Action has been terminated, a
  15 Receiving Party must comply with the provisions of section 13 below (FINAL
  16 DISPOSITION).
  17            Protected Material must be stored and maintained by a Receiving Party at a
  18 location and in a secure manner that ensures that access is limited to the persons
  19 authorized under this Order.
  20            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  21 otherwise ordered by the court or permitted in writing by the Designating Party, a
  22 Receiving Party may disclose any information or item designated
  23 “CONFIDENTIAL” only to:
  24            (a)      the Receiving Party’s Outside Counsel of Record in this Action, as well
  25 as employees of said Outside Counsel of Record to whom it is reasonably necessary
  26 to disclose the information for this Action;
  27            (b)      the officers, directors, and employees (including House Counsel) of the
  28 Receiving Party to whom disclosure is reasonably necessary for this Action;

                                                    -8-               Case No. 2:20-cv-05601-MWF-PD
       SMRH:4815-4888-3923.2                              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05601-MWF-PD Document 33 Filed 01/04/21 Page 9 of 15 Page ID #:382




   1            (c)      Experts (as defined in this Order) of the Receiving Party to whom
   2 disclosure is reasonably necessary for this Action and who have signed the
   3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4            (d)      the court and its personnel;
   5            (e)      court reporters and their staff;
   6            (f)      professional jury or trial consultants, mock jurors, and Professional
   7 Vendors to whom disclosure is reasonably necessary for this Action and who have
   8 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   9            (g)      the author or recipient of a document containing the information or a
  10 custodian or other person who otherwise possessed or knew the information;
  11            (h)      during their depositions, witnesses, and attorneys for witnesses, in the
  12 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  13 requests that the witness sign the form attached as Exhibit A hereto; and (2) they
  14 will not be permitted to keep any confidential information unless they sign the
  15 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  16 agreed by the Designating Party or ordered by the court. Pages of transcribed
  17 deposition testimony or exhibits to depositions that reveal Protected Material may
  18 be separately bound by the court reporter and may not be disclosed to anyone except
  19 as permitted under this Stipulated Protective Order; and
  20            (i)      any mediator or settlement officer, and their supporting personnel,
  21 mutually agreed upon by any of the parties engaged in settlement discussions.
  22 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED
  23            PRODUCED IN OTHER LITIGATION
  24            If a Party is served with a subpoena or a court order issued in other litigation
  25 that compels disclosure of any information or items designated in this Action as
  26 “CONFIDENTIAL,” that Party must:
  27            (a)      promptly notify in writing the Designating Party. Such notification
  28 shall include a copy of the subpoena or court order;

                                                        -9-               Case No. 2:20-cv-05601-MWF-PD
       SMRH:4815-4888-3923.2                                  AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05601-MWF-PD Document 33 Filed 01/04/21 Page 10 of 15 Page ID #:383




    1            (b)      promptly notify in writing the party who caused the subpoena or order
    2 to issue in the other litigation that some or all of the material covered by the
    3 subpoena or order is subject to this Protective Order. Such notification shall include
    4 a copy of this Stipulated Protective Order; and
    5            (c)      cooperate with respect to all reasonable procedures sought to be
    6 pursued by the Designating Party whose Protected Material may be affected.
    7            If the Designating Party timely seeks a protective order, the Party served with
    8 the subpoena or court order shall not produce any information designated in this
    9 action as “CONFIDENTIAL” before a determination by the court from which the
   10 subpoena or order issued, unless the Party has obtained the Designating Party’s
   11 permission. The Designating Party shall bear the burden and expense of seeking
   12 protection in that court of its confidential material and nothing in these provisions
   13 should be construed as authorizing or encouraging a Receiving Party in this Action
   14 to disobey a lawful directive from another court.
   15 9.         NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   16            PRODUCED IN THIS LITIGATION
   17            (a)      The terms of this Order are applicable to information produced by a
   18 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   19 produced by Non-Parties in connection with this litigation is protected by the
   20 remedies and relief provided by this Order. Nothing in these provisions should be
   21 construed as prohibiting a Non-Party from seeking additional protections.
   22            (b)      In the event that a Party is required, by a valid discovery request, to
   23 produce a Non-Party’s confidential information in its possession, and the Party is
   24 subject to an agreement with the Non-Party not to produce the Non-Party’s
   25 confidential information, then the Party shall:
   26                     (1)   promptly notify in writing the Requesting Party and the Non-
   27 Party that some or all of the information requested is subject to a confidentiality
   28 agreement with a Non-Party;

                                                      -10-               Case No. 2:20-cv-05601-MWF-PD
        SMRH:4815-4888-3923.2                                AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05601-MWF-PD Document 33 Filed 01/04/21 Page 11 of 15 Page ID #:384




    1                     (2)   promptly provide the Non-Party with a copy of the Stipulated
    2 Protective Order in this Action, the relevant discovery request(s), and a reasonably
    3 specific description of the information requested; and
    4                     (3)   make the information requested available for inspection by the
    5 Non-Party, if requested.
    6            (c)      If the Non-Party fails to seek a protective order from this court within
    7 14 days of receiving the notice and accompanying information, the Receiving Party
    8 may produce the Non-Party’s confidential information responsive to the discovery
    9 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   10 not produce any information in its possession or control that is subject to the
   11 confidentiality agreement with the Non-Party before a determination by the court.
   12 Absent a court order to the contrary, the Non-Party shall bear the burden and
   13 expense of seeking protection in this court of its Protected Material.
   14 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   15            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   16 Protected Material to any person or in any circumstance not authorized under this
   17 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   18 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   19 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   20 persons to whom unauthorized disclosures were made of all the terms of this Order,
   21 and (d) request such person or persons to execute the “Acknowledgment and
   22 Agreement to Be Bound” that is attached hereto as Exhibit A.
   23 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   24            PROTECTED MATERIAL
   25            When a Producing Party gives notice to Receiving Parties that certain
   26 inadvertently produced material is subject to a claim of privilege or other protection,
   27 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   28 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                                                      -11-               Case No. 2:20-cv-05601-MWF-PD
        SMRH:4815-4888-3923.2                                AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05601-MWF-PD Document 33 Filed 01/04/21 Page 12 of 15 Page ID #:385




    1 may be established in an e-discovery order that provides for production without
    2 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
    3 as the parties reach an agreement on the effect of disclosure of a communication or
    4 information covered by the attorney-client privilege or work product protection, the
    5 parties may incorporate their agreement in the stipulated protective order submitted
    6 to the court.
    7 12.        MISCELLANEOUS
    8            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    9 person to seek its modification by the Court in the future.
   10            12.2 Right to Assert Other Objections. By stipulating to the entry of this
   11 Protective Order no Party waives any right it otherwise would have to object to
   12 disclosing or producing any information or item on any ground not addressed in this
   13 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   14 ground to use in evidence of any of the material covered by this Protective Order.
   15            12.3 Filing Protected Material. A Party that seeks to file under seal any
   16 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   17 only be filed under seal pursuant to a court order authorizing the sealing of the
   18 specific Protected Material at issue. If a Party's request to file Protected Material
   19 under seal is denied by the court, then the Receiving Party may file the information
   20 in the public record unless otherwise instructed by the court.
   21 13.        FINAL DISPOSITION
   22            After the final disposition of this Action, as defined in paragraph 4, within 60
   23 days of a written request by the Designating Party, each Receiving Party must return
   24 all Protected Material to the Producing Party or destroy such material. As used in
   25 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   26 summaries, and any other format reproducing or capturing any of the Protected
   27 Material. Whether the Protected Material is returned or destroyed, the Receiving
   28 Party must submit a written certification to the Producing Party (and, if not the same

                                                    -12-               Case No. 2:20-cv-05601-MWF-PD
        SMRH:4815-4888-3923.2                              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05601-MWF-PD Document 33 Filed 01/04/21 Page 13 of 15 Page ID #:386




    1 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
    2 (by category, where appropriate) all the Protected Material that was returned or
    3 destroyed and (2) affirms that the Receiving Party has not retained any copies,
    4 abstracts, compilations, summaries or any other format reproducing or capturing any
    5 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
    6 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
    7 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
    8 reports, attorney work product, and consultant and expert work product, even if such
    9 materials contain Protected Material. Any such archival copies that contain or
   10 constitute Protected Material remain subject to this Protective Order as set forth in
   11 Section 4 (DURATION).
   12 14.        Any violation of this Order may be punished by any and all appropriate
   13 measures including, without limitation, contempt proceedings and/or monetary
   14 sanctions.
   15
   16            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
   17
        Dated: December 18, 2020
   18
                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   19
   20                                  By                  /s/Lisa Yun Pruitt
   21                                                    LISA YUN PRUITT
                                                        Attorneys for Defendant
   22                                                 RITE AID HDQTRS. CORP.
   23
        Dated: December 17, 2020
   24
   25
                                       By                  /s/Monica Graham
   26
                                                          MONICA GRAHAM
   27                                                     Attorneys for Plaintiff
                                                         VACHAGAN STEPHEN
   28

                                                  -13-               Case No. 2:20-cv-05601-MWF-PD
        SMRH:4815-4888-3923.2                            AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05601-MWF-PD Document 33 Filed 01/04/21 Page 14 of 15 Page ID #:387




    1                                   Signature Authorization
    2            Pursuant to Local Rule 5-4.3.4 of the Central District of California, the filer
    3 certifies that all other signatories listed, and on whose behalf the filing is submitted,
    4 concur in the filing’s content and have authorized the filing.
    5 Dated: December 18, 2020
    6                                   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
    7
                                        By                    /s/Lisa Yun Pruitt
    8
                                                             LISA YUN PRUITT
    9
                                                          Attorneys for Defendant
   10                                                   RITE AID HDQTRS. CORP.
   11
   12
   13 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   14
        Dated: January 4, 2021
   15
   16
      _____________________________________
   17 Hon. Patricia Donahue
   18 United States Magistrate Judge
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    -14-               Case No. 2:20-cv-05601-MWF-PD
        SMRH:4815-4888-3923.2                              AMENDED STIPULATED PROTECTIVE ORDER
Case 2:20-cv-05601-MWF-PD Document 33 Filed 01/04/21 Page 15 of 15 Page ID #:388




    1                                          EXHIBIT A
    2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3            I, _______________________________ [print or type full name], of
    4 _____________________________ [print or type full address], declare under
    5 penalty of perjury that I have read in its entirety and understand the Stipulated
    6 Protective Order that was issued by the United States District Court for the Central
    7 District of California on _________________, 2020 [date] in the case of Stephen et
    8 al. v. Rite Aid Corporation et al., Case No. 2:20-cv-05601-MWF-PD (C.D. Cal.). I
    9 agree to comply with and to be bound by all the terms of this Stipulated Protective
   10 Order and I understand and acknowledge that failure to so comply could expose me
   11 to sanctions and punishment in the nature of contempt. I solemnly promise that I
   12 will not disclose in any manner any information or item that is subject to this
   13 Stipulated Protective Order to any person or entity except in strict compliance with
   14 the provisions of this Order.
   15            I further agree to submit to the jurisdiction of the United States District Court
   16 for the Central District of California for the purpose of enforcing the terms of this
   17 Stipulated Protective Order, even if such enforcement proceedings occur after
   18 termination of this action. I hereby appoint _______________________ [print or
   19 type full name] of ____________________________ [print or type full address and
   20 telephone number] as my California agent for service of process in connection with
   21 this action or any proceedings related to enforcement of this Stipulated Protective
   22 Order.
   23 Date:
   24 City and State where sworn and signed:
   25 Printed name:
   26 Signature:
   27
   28

                                                    -15-               Case No. 2:20-cv-05601-MWF-PD
        SMRH:4815-4888-3923.2                              AMENDED STIPULATED PROTECTIVE ORDER
